                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                ST. JOSEPH DIVISION


STACY ARNOLD,                                 )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )
                                              )       Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                           )
ST. JOSEPH PUBLIC LIBRARY,                    )
OFFICER REBECCA HAILEY (IN HER                )
PERSONAL AND PROFESSIONAL CAPACITY)           )
                                              )
                                              )
               Defendants                     )



                           FIFTH DECLARATION OF STACY ARNOLD

       COMES NOW, Stacy Arnold, upon her own oath and penalty of perjury, and states the

following:

       1. I am above the age of 18, have personal knowledge of the facts contained in this

declaration, and am competent to testify as to the facts stated herein.

       2. When Officer Hailey arrived at the scene on January 30, 2018, I was located on

Library property.

       3. I was then unaware that some of the physically indistinguishable sidewalk was owned

by the Library and that some of it was owned by the mall.

       4. I was out of earshot of mall security talking to my boss on the phone.

       5. I remember taking care not to slip on the metal on the ground as I walked forward to

give Officer Hailey my ID, as it was a little icy. Ice, metal and the boots I was wearing do not

mix well.

                                                  1

        Case 5:19-cv-06137-BP Document 94-10 Filed 11/16/20 Page 1 of 2
       6. When I went back to the Library in 2019, I stood in that area again, and I distinctly

remembered being there when officers arrived on January 30, 2018.

       7. The area I was standing on when officers arrived on January 30, 2018 is no less than

the designated area portrayed by the subsequent Library policy. I was in the middle square of the

first row of squares in front of the statue facing the mall, behind the statue facing the Library.

       8. I requested dash cam and other footage in two different Sunshine requests and

received no footage. Nor did I receive any footage in response to my RPD.

       9. I was arrested on the sidewalk, to the left-hand side of the statue when facing the

mall, right-hand side of the statue when facing the Library. Based on information provided by

the Library, I understand this area to be owned by the mall with an easement granted to the

Library.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct. Further declarant sayeth not.

Executed on November 14, 2020                          ____________________________________

                                                                      Stacy Arnold




                                                  2

           Case 5:19-cv-06137-BP Document 94-10 Filed 11/16/20 Page 2 of 2
